Title: Richard Rush to Thomas Jefferson, 18 July 1812
From: Rush, Richard
To: Jefferson, Thomas


          sir. Washington July the 18th. 1812.
          By the mail of this day, I take the liberty to send you a small pamphlet, which I have to beg you will do me the honor to accept.
          That you may continue to be blessed with health in your retirement, and that your illustrious life may long be spared, is the wish of one who has the honor to subscribe himself,
          with the highest respect, your obt. servt.Richard Rush.
        